Citation Nr: 0921182	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-38 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a compensable rating for hemorrhoids prior to 
September 27, 2007.

Entitlement to a rating in excess of 20 percent for 
hemorrhoids beginning September 27, 2007.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to December 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a compensable rating for the 
Veteran's service-connected hemorrhoid disability.  

Since that time, the RO has granted the Veteran a 20 percent 
rating for his hemorrhoid disability beginning September 27, 
2007.


FINDINGS OF FACT

1.  During the appeal period and prior to September 27, 2007, 
the Veteran's hemorrhoids have not been large or thrombotic, 
irreducible with excessive redundant tissue, or with frequent 
recurrences.  

2.  Beginning September 27, 2007, the evidence demonstrates 
findings of hemorrhoids with rectal bleeding and fissures. 


CONCLUSIONS OF LAW

1.  Prior to September 27, 2007, the criteria for a 
compensable rating for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2008).  

2.  Beginning September 27, 2007, the schedular evaluation of 
20 percent adequately compensates the level of the Veteran's 
disability and symptomatology; referral for an extraschedular 
rating is not warranted for the Veteran's hemorrhoid 
disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
3.321(b)(1).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in May 2007.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Veteran was given Vazquez-Flores notice in a letter 
mailed in October 2008.  Therefore, this notice requirement 
has been met.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment 
records.  In addition, a VA examination was provided in May 
2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2008).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Analysis

For the period prior to September 27, 2007

A March 2009 rating decision granted a 20 percent evaluation 
for hemorrhoids pursuant to Diagnostic Code 7336, effective 
September 27, 2007, which is the date of a private treatment 
record showing evidence of fissures.  

Under Diagnostic Code 7336, a 10 percent rating is assignable 
for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
A maximum 20 percent rating is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).  

As noted above, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  There has been no evidence submitted for the time 
period one year before the Veteran filed his claim on April 
5, 2007, that show that a compensable rating is warranted.  
Nor has any evidence been submitted for the period from April 
5, 2007, the date of the Veteran's claim, to September 27, 
2007 that show a compensable rating is warranted.

A September 1998 private treatment record shows evidence of 
an anal fissure. However, that was well before the current 
claim was filed in April 2007.  The focus of an increased 
rating claim is the severity of the current disability. 
Currently, there is no medical evidence showing hemorrhoids 
with bleeding or fissures within one year prior to the date 
of the claim in April 2007.  In fact, the first evidence of 
such was in September 2007.

The Veteran was afforded a VA examination in May 2007.  The 
examination showed a normal anal orifice.  There were some 
palpable noninflamed haemorrhoidal tags just inside the anal 
orifice, which were nontender and noninflamed.  The rectal 
examination was otherwise normal.  The Veteran was diagnosed 
with adenocarcinoma of the colon, status post polypectomy 
with no residual and asymptomatic hemorrhoids.

The Veteran also submitted an article on the backlog of 
Veteran's claims.  The article notes that hemorrhoids are the 
11th most common ailment that Veterans claim.

The Veteran's physician sent a letter on September 27, 2007 
that states that the Veteran has had recurrent perianal 
problems with anal fissure and hemorrhoid disease for the 
last 17 years.  The RO granted the Veteran a 20 percent 
rating beginning the date of this letter.  There is no 
evidence before this date that shows that a compensable 
rating is warranted during the appeal period.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating 
under the applicable rating criteria.  The only evidence 
provided for this appeal period is the Veteran's VA 
examination which shows asymptomatic hemorrhoids.  As such, 
the criteria for a compensable rating are not met.  See 38 
C.F.R. § 4.114, Diagnostic Code 7336.  

For the period beginning September 27, 2007

As noted above, the RO granted the Veteran a 20 percent 
rating under Diagnostic Code 7336 for his hemorrhoid 
disability, beginning September 27, 2007.  

A September 2007 private treatment record notes rectal 
bleeding and anal fissure.  

As mentioned above, the Veteran's private physician, Dr. 
R.H., sent a letter dated September 27, 2007 that states that 
the Veteran has had recurrent perianal problems with anal 
fissure and hemorrhoid disease for the last 17 years.

In June 2008, a VA outpatient treatment record note shows 
complaints of painful bowel movements and bleeding.  He 
reported pain and bleeding that occurs several times a year.  
Upon examination, skin tags and anal fissure were noted.

A January 2009 VA outpatient treatment record shows that the 
Veteran complained of increased rectal bleeding for last two 
weeks.  Upon examination, a small nonthrombosed hemorrhoid 
and an anal fissure were found.  The Veteran was given 
medication for the hemorrhoid.

The currently assigned 20 percent evaluation is the highest 
rating the Veteran can receive under Diagnostic Code 7336.  
The Board has considered whether there is any other basis for 
granting increased ratings, but has found none.  
Specifically, the Board considered Diagnostic Code 7332, 7333 
and 7334.  The Veteran has not had prolapse of the rectum, 
problems with stricture of his rectum or involuntary bowel 
movements and therefore, is not entitled to a higher rating 
under these diagnostic codes.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating. Id.

In this case, the Veteran's disability is rated under a 
diagnostic code that evaluates the severity of hemorrhoids.  
It essentially takes into account the bleeding and fissures.  
As such, the schedule is adequate to evaluate the disability, 
and referral for consideration of an extraschedular rating is 
not warranted.

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none. In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to a compensable rating for hemorrhoids prior to 
September 27, 2007 is denied.

Entitlement to a rating in excess of 20 percent for 
hemorrhoids beginning September 27, 2007 is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


